Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Ended March 31 2009 2008 OPERATING REVENUES: Gas utility $ 527.4 $ 633.6 Electric utility 125.0 127.2 Nonutility revenues 142.8 141.3 Total operating revenues 795.2 902.1 OPERATING EXPENSES: Cost of gas sold 354.6 462.0 Cost of fuel and purchased power 47.0 46.0 Cost of nonutility revenues 74.2 95.3 Other operating 122.7 115.8 Depreciation and amortization 51.4 47.4 Taxes other than income taxes 23.5 26.8 Total operating expenses 673.4 793.3 OPERATING INCOME 121.8 108.8 OTHER INCOME: Equity in earnings of unconsolidated affiliates 12.6 14.0 Other income- net 2.4 3.0 Total other income 15.0 17.0 INTEREST EXPENSE 22.7 25.3 INCOME BEFORE INCOME TAXES 114.1 100.5 INCOME TAXES 41.3 36.5 NET INCOME $ 72.8 $ 64.0 AVERAGE COMMON SHARES OUTSTANDING 80.6 76.0 DILUTED COMMON SHARES OUTSTANDING 80.7 76.1 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.90 $ 0.84 DILUTED $ 0.90 $ 0.84 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Ended March 31 2009 2008 OPERATING REVENUES: Gas utility $ 527.4 $ 633.6 Electric utility 125.0 127.2 Other 0.4 0.6 Total operating revenues 652.8 761.4 OPERATING EXPENSES: Cost of gas sold 354.6 462.0 Cost of fuel and purchased power 47.0 46.0 Other operating 79.3 74.0 Depreciation and amortization 43.9 40.7 Taxes other than income taxes 22.8 26.2 Total operating expenses 547.6 648.9 OPERATING INCOME 105.2 112.5 OTHER INCOME - NET 1.5 2.0 INTEREST EXPENSE 18.7 20.8 INCOME BEFORE INCOME TAXES 88.0 93.7 INCOME TAXES 31.8 35.7 NET INCOME $ 56.2 $ 58.0 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Ended March 31 2009 2008 REPORTED EARNINGS: Utility Group $ 56.2 $ 58.0 Non-utility Group Energy Marketing and Services 15.4 9.0 Coal Mining 2.8 (0.9 ) Energy Infrastructure Services (0.5 ) (3.2 ) Other Businesses (1.2 ) 1.4 Total Non-utility Operations 16.5 6.3 Corporate and Other 0.1 (0.3 ) Vectren Consolidated $ 72.8 $ 64.0 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Ended March 31 2009 2008 GAS OPERATING REVENUES (Millions): Residential $ 363.1 $ 431.8 Commercial 140.7 175.2 Industrial 18.5 22.6 Other Revenue 5.1 4.0 $ 527.4 $ 633.6 GAS MARGIN (Millions): Residential $ 115.1 $ 113.2 Commercial 37.5 37.7 Industrial 15.1 16.5 Other 5.1 4.2 $ 172.8 $ 171.6 GAS SOLD & TRANSPORTED (MMDth): Residential 36.8 40.2 Commercial 15.8 17.6 Industrial 24.1 28.7 76.7 86.5 AVERAGE GAS CUSTOMERS Residential 909,616 913,672 Commercial 84,515 85,119 Industrial 1,610 1,609 995,741 1,000,400 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 105 % 104 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Ended March 31 2009 2008 ELECTRIC OPERATING REVENUES (Millions): Residential $ 43.8 $ 41.6 Commercial 31.2 28.8 Industrial 36.2 36.4 Municipals - 0.7 Other Revenue 0.6 1.6 Total Retail 111.8 109.1 Net Wholesale Revenues 13.2 18.1 $ 125.0 $ 127.2 ELECTRIC MARGIN (Millions): Residential $ 31.2 $ 30.8 Commercial 21.3 20.5 Industrial 19.1 20.2 Municipals - - Other 0.7 1.6 Total Retail 72.3 73.1 Net Wholesale Margin 5.7 8.1 $ 78.0 $ 81.2 ELECTRICITY SOLD (GWh): Residential 377.8 405.4 Commercial 293.8 309.8 Industrial 509.0 600.7 Municipals - 31.3 Other Sales - Street Lighting 5.1 5.3 Total Retail 1,185.7 1,352.5 Wholesale 341.6 463.4 1,527.3 1,815.9 AVERAGE ELECTRIC CUSTOMERS Residential 122,590 122,755 Commercial 18,344 18,467 Industrial 104 103 Other 33 35 141,071 141,360 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) N/A N/A Heating Degree Days (Indiana) 94 % 101 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) March 31, December 31, 2009 2008 ASSETS Current Assets Cash & cash equivalents $ 19.4 $ 93.2 Accounts receivable - less reserves of $6.1 & $5.6, respectively 214.9 226.7 Accrued unbilled revenues 83.0 197.0 Inventories 92.7 131.0 Recoverable fuel & natural gas costs - 3.1 Prepayments & other current assets 40.8 124.6 Total current assets 450.8 775.6 Utility Plant Original cost 4,411.2 4,335.3 Less:accumulated depreciation & amortization 1,642.7 1,615.0 Net utility plant 2,768.5 2,720.3 Investments in unconsolidated affiliates 164.9 179.1 Other utility and corporate investments 26.6 25.7 Other nonutility investments 46.0 45.9 Nonutility property - net 410.3 390.2 Goodwill - net 240.3 240.2 Regulatory assets 203.1 216.7 Other assets 35.1 39.2 TOTAL ASSETS $ 4,345.6 $ 4,632.9 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 131.3 $ 266.1 Accounts payable to affiliated companies 38.0 75.2 Refundable fuel & natural gas costs 25.6 4.1 Accrued liabilities 217.8 175.0 Short-term borrowings 113.6 519.5 Current maturities of long-term debt 0.4 0.4 Long-term debt subject to tender 80.0 80.0 Total current liabilities 606.7 1,120.3 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,438.6 1,247.9 Deferred Income Taxes & Other Liabilities Deferred income taxes 357.0 353.4 Regulatory liabilities 318.2 315.1 Deferred credits & other liabilities 239.2 244.6 Total deferred credits & other liabilities 914.4 913.1 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.0 and 81.0 shares, respectively 660.8 659.1 Retained earnings 758.5 712.8 Accumulated other comprehensive income/(loss) (33.4 ) (20.3 ) Total common shareholders' equity 1,385.9 1,351.6 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,345.6 $ 4,632.9 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the three months ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 72.8 $ 64.0 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 51.4 47.4 Deferred income taxes & investment tax credits 11.3 12.7 Equity in earnings of unconsolidated affiliates (12.6 ) (14.0 ) Provision for uncollectible accounts 4.3 5.3 Expense portion of pension & postretirement periodic benefit cost 2.6 1.9 Other non-cash charges - net 1.0 2.0 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 120.7 (26.8 ) Inventories 38.8 96.8 Recoverable/refundable fuel & natural gas costs 24.7 (3.4 ) Prepayments & other current assets 83.2 91.7 Accounts payable, including to affiliated companies (167.0 ) (74.4 ) Accrued liabilities 43.4 84.3 Unconsolidated affiliate dividends 4.3 2.9 Changes in noncurrent assets 14.8 5.9 Changes in noncurrent liabilities (9.2 ) (7.9 ) Net cash flows from operating activities 284.5 288.4 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Long-term debt 191.2 171.5 Stock option exercises & other 1.5 - Requirements for: Dividends on common stock (27.1 ) (24.7 ) Retirement of long-term debt (0.6 ) (103.2 ) Net change in short-term borrowings (405.9 ) (251.9 ) Net cash flows from financing activities (240.9 ) (208.3 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Other collections 0.9 1.9 Requirements for: Capital expenditures, excluding AFUDC equity (117.4 ) (69.6 ) Unconsolidated affiliate investments (0.1 ) (0.1 ) Other investments (0.8 ) (7.7 ) Net cash flows from investing activities (117.4 ) (75.5 ) Net change in cash & cash equivalents (73.8 ) 4.6 Cash & cash equivalents at beginning of period 93.2 20.6 Cash & cash equivalents at end of period $ 19.4 $ 25.2
